Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election of Group I and various species of invention, with traverse in the response filed 6-11-20 is acknowledged.

Applicant elects the species of bispecific single chain antibody comprising derivatives of the anti-CD3 having SEQ ID NOs: 2 and 4 for VH and VL domains, in particular, applicant elects the species of anti-CD3 having SEQ ID NOs: 110 and 168 for VH and VL domains for initial examination on the merits.  With respect to the second binding domain which binds to a cell surface antigen, applicant further elects the species of antibody that binds EGFRvIII.

Applicant traverses the restriction of the claims into Groups I and II on the grounds that “…a search of the elected bispecific single chain antibody of Group I should also uncover a nucleic acid encoding the bispecific single chain antibody of Group I (asserted Group II). Accordingly, it would not present an undue burden to search at least these two asserted groups (i.e., Groups I and II) together.”

Applicant’s traversal has been considered but is not found convincing for the reasons set forth in Section 3 of the restriction requirement mailed 12-11-20.

That said, the second binding domain species has been extended to include both EGFR and EGFRvIII.

Claims 1-13, 15-20, 23, 25, 26, 31-33, 42 and 43 are pending.

Claims 1-7, 9, 11-13, 15-18 and 26 are under examination wherein the species of bispecific antibody polypeptide having first and second binding domains under consideration comprises the 

Claims 8, 10, 19, 20, 23, 25, 31-33, 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or species of invention, there being no allowable generic or linking claim.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-13, 15-18 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kufer et al. (WO2005077982A1) in view of Yoshino et al. (Exp Anim. 2000 Apr;49(2):97-110), Waksal et al. (WO 1999/60023-A1) and Hexham et al. (Molecular Immunology 38 (2001) 397–408) as evidenced by Mele et al. (WO 95/16037), Kumagi et al., (US20060210564), Modjtahedi et al., Int J Cancer. 2003 Jun 10;105(2):273-80, Luwor et al., (Oncogene. 2004 Aug 12;23(36):6095-104), Schmidt et al. (Proc Natl Acad Sci U S A. 2003 May 27;100(11):6505-10), Mamot et al., Cancer Research 63, 3154-3161, June 15, 2003, Wolf et al. (Drug Discov Today. 2005 Sep 15;10(18):1237-44), Perez-Soler et al. (The Oncologist 2005;10:345–356), Segaert et al. (Annals of Oncology 16: 1425–1433, 2005), The U.S. Department of Health and Human Services Food and Drug Administration, Center for Biologics Evaluation and Research, "Points to Consider in the Manufacture and Testing of Monoclonal Antibody Products for Human Use," pages 1-50 February 28, 1997, Approved Labeling for cetuximab, pages 1-18, 2004, ImClone Systems Incorporated and Bristol-Myers Squibb Company, Mourad et al. (Transplantation. 1998 Mar 15;65(5):632-41), Gallart et al. (Blood, Vol .

Kufer (WO 2005/077982) teaches bispecific single chain antibodies comprising a first binding domain which is a humanized version of the CD3 binding antibody OKT3 and a second binding domain which binds a cell surface tumor antigen such as EGFR or EGFRvIII (see, e.g., claims 1-10).  

Kufer further teaches using a murine CD3 binding domain such as OKT3, per se, in a bispecific single chain antibody is undesirable because it causes an unfavorable immunogenic response when administered to humans (see 1st full paragraph on page 2).  Kufer further teaches methods for humanizing murine antibodies are well known and routine in the prior art and exemplifies the humanization of the OKT3 antibody according to such methods (see page 2-3 bridging paragraph – page 5, 1st paragraph and Example 1s and 2).

Kufer also teaches compositions comprising the bispecific binding molecules according to Kufer claim 10 (which includes bispecific anti-CD3 x anti-EGFR and anti-CD3 x anti-EGFRvIII antibodies) and optionally a proteinaceous carrier capable of providing an activation signal for immune effector cells (see claim 23), or compositions comprising the bispecific binding molecules according to claim 10 and optionally a proteinaceous carrier capable of providing an activation signal for immune effector cells, wherein said composition further comprises suitable formulations of carriers, stabilizers and/or excipient (claim 24).  Kufer also teaches kits comprising the bispecific antibody of claim 10.

However, Kufer does not explicitly teach a bispecific single chain antibody comprising: (i) a first binding domain binding to a non-chimpanzee primate CD3, and (ii) a second binding domain 

That said, the concept of treating cancer with bispecific anti-EGFR x anti-CD3 antibodies was well known to one of ordinarily skilled artisan as of applicant's date of invention as evidenced by the teachings of Mele et al. and Kumagi et al.

Moreover, as of applicant’s date of invention it was further well known in the art that a bispecific antibody that binds not only EGFR but also the mutant version of EGFR having exons 2-7 deleted, i.e., EGFRvIII, and redirects CD3+ T cells to EGFR and EGFRvIII over-expressing cancers would be desirable given the overlapping expression of these molecules on many tumors as evidenced by the teachings of Modjtahedi et al. at Discussion; Luwor et al. at page 6095; and Schmidt et al. at page 6505.

Thus, it was prima facie obvious to one of ordinary skill in the art to make a bispecific single chain antibody comprising a first binding domain which binds CD3 and a second binding domain which binds the cell surface tumor antigens EGFR and EGFRvIII because such an antibody could bind tumors expressing EGFR and/or EGFRvIII.

A prior art antibody that would have been an obvious candidate for use in a bispecific single
chain antibody that binds CD3 and EGFR / EGFRvIII is the single chain "225" antibody
described by Waksal (see at page 2, lines 18-28; at page 10, 3rd paragraph and at page 13, 1st
paragraph - page 15, line 18). One of ordinary skill in the art would have been drawn to use the
single chain 225 antibody because it was well known to all at the time of applicant's invention that the 225 antibody of Waksal / ImClone Systems Incorporated corresponded to the cetuximab
antibody which had been thoroughly studied in the clinic and was FDA-approved for use in the
treatment of certain cancers (see Approved Labeling for cetuximab, entire document).  Moreover, cetuximab was also known to binds both EGFR and EGFRvlll (see Mamot et al.,
page 3155-56 bridging paragraph).



Moreover, one of ordinary skill in the art would have been motivated to prepare such a bispecific antibody according to the teachings of Kufer because, in contrast to the other bispecific anti-CD3 x anti-EGFR antibodies known in the prior art (see, ibid), single chain bispecific antibodies based on the BiTE technology were taught to be functionally superior and far easier to produce and purify as evidenced by Wolf et al., at page 1238, right col., 2nd paragraph - 1239 col. bridging paragraph.  

Wolf further teaches the general concept of a “therapeutic window”:

“The development of BiTEs against late-stage carcinoma provides an enormous challenge.  BiTEs need to penetrate well into tumor tissue and there reactivate tumor-resident T cells, which might have been tolerized or anergized by tumor cells.  Tumor cells will present to BiTE-activated T cells with various T-cell evasion mechanisms and at unfavorable E:T ratios. At the same time, healthy cells expressing the target antigen should not be harmed by BiTE-activated T cells. This requires a careful selection of tumor-associated target antigens and the establishment of appropriate and predictive preclinical models to assess the therapeutic window of new BiTE molecules.”

(see page 1243, right col., 1st paragraph).

It further would have been obvious to one of ordinary skill in the art that use in a clinical setting of a bispecific single chain antibody comprising a first binding domain binding to CD3 and a second binding domain such as single chain cetuximab which binds to EGFR and EGFRvIII would greatly benefit from establishment of appropriate and predictive preclinical models to assess its therapeutic window given the well-known, but poorly understood, pathogenic effects of cetuximab on skin as evidenced by Perez-Soler et al., at the “Etiology and Pathology” section starting on page 349; Segaert et al., at the “Pathophysiology” section starting on page 1428.

In this regard, it would have been obvious to the ordinarily skilled artisan as of applicant's date of invention that a non-human primate would be an appropriate preclinical model to assess the therapeutic window of a bispecific single chain antibody comprising a first binding domain binding to CD3 and a second binding domain such as single chain cetuximab which binds to EGFR and EGFRvIII.  

For example, Yoshino teaches “Monkeys of the macaque species, which includes cynomolgus…are invaluable experimental animals in biomedical research, because the macaque species are phylogenetically proximate to human.  Actually, the structure of biologically relevant molecules in monkeys and the organization of the macaque's hematopoietic and immune systems are nearly identical to those of man." (see ibid).  

Consistent with the teachings of Yoshino, the evidentiary FDA "Points…” publication teaches with respect to developing a pharmacokinetic model to aid in the interpretation of preclinical activity and toxicity, preference should always be given to study of a mAb in an animal model in a species that shares a cross-reactive or identical target antigen with humans, whenever such a species is available, and study of non-human primates is appropriate for unconjugated mAb when there are antigen binding data that indicate that primates are the most relevant species. (see page 32-33).

Further along these lines, the FDA document teaches that when testing antibodies conjugated to a radionuclide, toxin or drug (i.e., an immunoconjugate), “animal models that express the targeted antigen, whenever such models are available, are more likely to reveal the effects of antigen ‘sinks’ or tissues with unexpected antigen expression on biodistribution and/or toxicity.” (see pages 33-34, including Section ii).  

While one of ordinary skill in the art recognizes a bispecific single chain antibody comprising a first binding domain binding to CD3 and a second binding domain such as single chain cetuximab which binds EGFR and EGFRvIII is not an immunoconjugate, the principal of this 

Thus, it would be prudent and desirable to test a bispecific single chain antibody comprising a first binding domain binding to CD3 and a second binding domain such as single chain cetuximab which binds EGFR and EGFRvIII in a non-human primate model system prior to administering it to humans.

In this regard using a cynomolgus monkey-based model would be an obvious choice to one of ordinary skill in the art given the prevalence of this model system in the art as described by Yoshino.

It was known in the art that the cetuximab antibody binds cynomolgus monkey EGFR as evidenced by the Approved Labeling for cetuximab, page 7, last paragraph – page 9-10 bridging paragraph.  Based on its ability to bind cynomolgus monkey EGFR the skilled artisan would also expect cetuximab to bind cynomolgus EGFRvIII.

That said, as described by Yoshino it was also known in the art that only a subset of CD3 specific antibodies bind cynomolgus CD3 (Table 1); moreover the ordinarily skilled artisan as of applicant’s date of invention would not have expected the CD3 binding domain featured in the teachings of Kufer, a humanized version of OKT3 with improved cytotoxicity, to bind to cynomolgus CD3 as evidenced by Mourad et al., at page 3, 2nd paragraph.

Thus, it would have been obvious to one of ordinary skill in the art that in order to test a bispecific single chain antibody comprising a first binding domain which binds to CD3, and a second binding domain such as single chain cetuximab which binds EGFR and EGFRvIII in a cynomolgus monkey model, the CD3 binding component of the bispecific antibody would need to bind cynomolgus CD3.  



Of these three clones, the objective evidence tends to indicate that hybridomas that produce the SP34 and CRIS-7 antibodies were readily available to one of ordinary skill in the art as of applicant’s date of invention (see, e.g., Hexham at page 398-99 page bridging paragraph and Gallart at page 1577, left col., 2nd paragraph).  

Thus, using techniques well known to one of ordinary skill in the art (see, e.g., Hexham, ibid, for one example of how this can be done), it would have been a trivial matter to clone the Vh and Vl domains for each of these antibodies and use them to construct bispecific single chain antibodies capable of binding cynomolgus monkey CD3 and EGFR/EGFRviii.

That being said, of these two antibodies one of ordinary skill in the art would have been especially motivated to make use of the SP34 anti-CD3 antibody given its known broad cross-reactivity with CD3 from a number of non-human primates, i.e., not only cynomolgus as described above but also Rhesus macaques, Baboons, Callithrix jacchus (common marmoset) and Saquinus oedipus (cotton-top tamarin) as evidenced by Buckner et al., at page 177, left col., 1st paragraph; L.D. Giavedoni et al., at Table 1 and Brok et al., at page 296, Table 1).  

As would be obvious to one of ordinary skill in the art, having the potential to assess a bispecific single chain antibody across a breadth of non-human primates would be desirable (see, e.g., Mansfield, Introduction on pages 383-384).  By contrast to SP34, the prior art does not teach the Cris-7 anti-CD3 has the ability to broadly cross-react with non-human primate CD3.  

To conclude, it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated and had a reasonable expectation of successfully producing a bispecific single chain antibody comprising a first binding domain based on an SP34 scFv connected via a linker to a second binding domain based on a cetuximab scFv.  Moreover, it further would have been obvious to one of ordinary skill in the art, and one of ordinary skill in 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Given that the anti-CD3 binding domain of SEQ ID NOs: 2 and 4 of the instant application binds to the FSEXE epitope wherein X represents Leu or Met (see Example 17), and further given that anti-CD3 binding variable domains of SEQ ID NOs: 2 and 4 of the instant application are identical to the variable domains of the SP34 antibody (see D17: Summary: Methods used for the sequencing of SP34…), but for two residues at the N-terminus of SEQ ID NO: 2 which the ordinarily skilled artisan would expect to have no effect on the specificity of the anti-CD3 binding domain of SEQ ID NOs: 2 and 4 of the instant application, a bispecific antibody comprising a CD3 binding domain based on SP34 will also bind the FSEXE epitope wherein X represents Leu or Met.

Further, given the at least 85% identity between the anti-CD3 Vh or Vl domains of the SP34 antibody, and the anti-CD3 Vh or Vl domains of, e.g., SEQ ID NO: 38 of claim 16 and SEQ ID NO: 172 of claim 17, the reference teachings render claims 16 and 17 obvious as well.

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 16 and 17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant is in possession of the genus of bispecific single chain antibodies which comprise a first binding domain binding to an epitope of human and non-chimpanzee primate CD3 and a second binding domain binding to the cell surface tumor antigen EGFR, wherein the epitope comprises the amino acid sequence “FSEXE," wherein X represents L or M, and wherein the bispecific single chain antibodies are selected from the group consisting of (a) an amino acid sequence as depicted in any one of SEQ ID Nos: 172, 174, 176, 178, 180, 182, 184 or 186; (b) an amino acid sequence encoded by a nucleic acid sequence as shown in SEQ ID NOs. 171, 173, 175, 177, 179, 181, 183 or 185 and (c) an amino acid sequence encoded by a nucleic acid sequence which is degenerate as a result of the genetic code to a nucleotide sequence of (b).

However, applicant is not in possession of the breadth of antibodies encompassed by claims 2, 16 and 17 which includes bispecific single chain antibody comprising a first binding domain binding to an epitope of human and non-chimpanzee primate CD3 and a second binding domain binding to the cell surface tumor antigen EGFR or EGFRvIII, wherein the CD3 epitope comprises the amino acid sequence “FSEXE," wherein X represents L or M, wherein the amino acid sequence of said bispecific antibody is encoded by an amino acid sequence encoded by a nucleic acid sequence that hybridizes under stringent conditions to the complementary nucleic acid sequence of SEQ ID NOs. 171, 173, 175, 177, 179, 181, 183 or 185; amino acid sequences at least 85% identical, more preferred at least 90% identical, most preferred at least 95% identical to the amino acid sequences of SEQ ID Nos: 172, 174, 176, 178, 180, 182, 184 or 186; and deimmunized antibodies wherein the deimmunization occurs in the CDR regions.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor 

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).  

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. 

A biomolecule sequence described only by functional characteristic, such as binding to an epitope of human and non-chimpanzee primate CD3 and a second binding domain binding to the cell surface tumor antigen EGFR or EGFRvIII, wherein the CD3 epitope comprises the amino acid sequence “FSEXE," wherein X represents L or M, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).
In the instant case, the claims are directed to a vast genus of bispecific single chain antibodies comprising a first binding domain binding to an epitope of human and non-chimpanzee primate CD3 and a second binding domain binding to the cell surface tumor antigen EGFR or EGFRvIII, wherein the CD3 epitope comprises the amino acid sequence “FSEXE," wherein X represents L or M, as well as the genus of bispecific single chain antibodies comprising an amino acid sequence encoded by a nucleic acid sequence that hybridizes under stringent conditions to the complementary nucleic acid sequence of SEQ ID NOs. 171, 173, 175, 177, 179, 181, 183 or 185; as well as bispecific single chain antibodies comprising an amino acid sequences at least 85% 
 
The specification discloses the production of two anti-CD3 antibodies that bind human and Cynomolgus CD3, the antibodies having the VH/VL domains of SEQ ID NOs: 2/4 OR SEQ ID NOs: 6/8.  While these antibodies have some overlap in the CD3 residues to which they bind, their overall binding specificities are different (see examples 17-19).  Moreover, these antibodies have no discernable structural relationship as shown below:

sin2            EVKLLESGGGLVQPKGSLKLSCAASGFTFNTYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
sin6            QVQLQQSGAELARPGASVKMSCKASGYTFTRSTMHWVKQRPGQGLEWIGYINP--SSAYT 58
                :*:* :**. *.:* .*:*:** ***:**.  :*:**:* **:****:. *..  ..  *

sin2            YYADSVKDRFTISRDDSQSILYLQMNNLKTEDTAMYYCVRHGNFGNSYVSWFAYWGQGTL 120
sin6            NYNQKFKDKATLTADKSSSTAYMQLSSLTSEDSAVYYCASP-QVHYDYNG-FPYWGQGTL 116
                 * :..**: *:: *.*.*  *:*:..*.:**:*:***.   :.  .* . *.*******


sin4            QAVVTQESALTTS-PGETVTLTCRSSTGAVTTSNYANWVQEKPDHLFTGLIGGTNKRAPG 59
sin8            QVVLTQSPAIMSAFPGEKVTMTCSASS----SVSYMNWYQQKSGTSPKRWIYDSSKLASG 56
                *.*:**..*: :: ***.**:** :*:    : .* ** *:*..   .  * .:.* *.*

sin4            VPARFSGSLIGDKAALTITGAQTEDEAIYFCALWYSNLWVFGGGTKLTVL 109
sin8            VPARFSGSGSGTSYSLTISSMETEDAATYYCQQWSRNPPTFGGGTKLQIT 106
                ********  * . :***:. :*** * *:*  *  *  .******* : 

The instant specification further discloses the production of single chain antibodies comprising humanized versions of CD3 binding domain based on SEQ ID NOs: 2 and 4 (either SEQ ID NO: 170 or SEQ ID NO: 194 which are, in turn, composed of SEQ ID NOs: (110 and 168) or (168 and 110), respectively) and a second binding domain that binds EGFR and comprises certain sequence specified Vh and Vl domains (see Example 21).

The issue is that the teachings of the instant specification are insufficient to put the skilled artisan in possession of the vast genus of antibodies encompassed by the instant claims which include species of bispecific antibodies having changes in their CDR residues due to the variability 

One reason the disclosed bispecific CD3 and EGFR binding antibodies are insufficient to represent the diversity of the claimed antibodies is because each of the residues in disclosed anti-CD3 and anti-EGFR Vh and VL CDRs are expected to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed Vh and VL CDRs are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

To illustrate this point, consider Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28, cited on an IDS) which teaches “[t]he specificity and affinity of an antibody for its cognate antigen is determined by the sequence and structure of the variable fragment (Fv): a heterodimer consisting of the N-terminal domains of the heavy and light chains.  Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.”  (see, page 416, column bridging paragraph, emphasis added).  

Vajdos goes on to teach that “[b]y analyzing panels of point mutants, a detailed map of the binding energetics can be obtained, but the process can be very laborious because individual mutant proteins must be made and analyzed separately. In particular, a comprehensive analysis of an antigen binding site would ideally encompass all CDR residues, and this would require the analysis of dozens or even hundreds of point mutants.” (see page 416, right column, first paragraph, emphasis added).  Vajdos solution to this dilemma was to make use of a recently developed shotgun scanning mutagenesis which “uses phage displayed libraries of protein nd paragraph and pages 425-427, Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been able to say which CDR residues are actually involved in antigen binding, and which are involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the heavy and light chains as a whole, without the structure of the unbound antigen-binding site of the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425).  

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all CDR residues of the antibody under study but also needed a structure of the unbound antigen-binding site in hand to gain a sufficient understanding of the contribution of each CDR to antigen-binding that would be required to adequately predict which CDR residues can be mutated, and to what extent, or in what context of additional compensatory mutations in other regions of the antibody.  Moreover, given an amino acid substitution that ablated binding, without the crystal structure in hand, still further experimentation would have been required to determine the flexibility in this particular residue, i.e., it's general tolerance or intolerance to change.

As a further example of the unpredictability of making changes to the sequence of an antibody is provided by Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79: 1979-1983, March 1982, cited on an IDS), who teaches that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In particular, Rudikoff teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (see, for example, Abstract).  Similarly, Colman P. M. (Research in Immunology, 145:33-36, 1994, 

Thus, the skilled artisan cannot predictably extrapolate from the disclosure of the instant specification to the breadth of antibodies encompassed by such claims.  

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies.

Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 

rd column, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, MPEP 2163 II.A.3a.ii.

Applicant is directed to the Revised Guidelines for the Examination of Patent Applications Under the 35 U.S.C.112, ¶  1 ”Written Description” Requirement, Federal Register, Vol. 66, No.4, pages 1099-1111, Friday January 5, 2001).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 12, 13, 15, 17, 18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,236,308 (cited on an IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

No claims are allowed.  That said, claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if amended to (i) an independent form including all of the limitations of the base claim and any intervening claims, and (ii) to include only the species of Vh and Vl domains currently under examination, i.e., the Vh and Vl domains of SEQ ID NOs: 110 and 168.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644